Citation Nr: 0715847	
Decision Date: 05/29/07    Archive Date: 06/11/07

DOCKET NO.  03-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for irritable bowl 
syndrome, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased initial evaluation for carpal 
tunnel syndrome of the left upper extremity, currently 
evaluated as 10 percent disabling.

5.  Entitlement to service connection for disability 
exhibited by restless leg syndrome.

6.  Entitlement to service connection for residuals of a 
fracture of the right arm.

7.  Entitlement to a separate compensable evaluation for 
instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to August 
1983, and from September 1990 to October 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the veteran's claims on appeal.

This claim was also developed for the matters of increased 
ratings for erectile dysfunction and bilateral epicondylitis.  
While the veteran filed a timely notice of disagreement to 
the May 2005 rating actions addressing these matters, there 
was no substantive appeal filed following issuance of a 
statement of the case in November 2006 and those matters are 
not subject to appellate review.  

FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifest by X-ray findings of degenerative changes, 
pain, and slight limitation of extension.

2.  The veteran's degenerative joint disease of the left knee 
is manifest by pain and slight limitation of flexion, but no 
instability.

3.  The veteran's irritable bowel syndrome is manifest by 
intermittent frequent bouts of diarrhea and constipation, as 
well as crampy abdominal pain.

4.  The veteran's carpal tunnel syndrome of the left upper 
extremity is manifest by no neurological findings.

5.  The veteran does not currently have a disability 
exhibited by leg syndrome.

6.  The veteran did not incur a fracture of the right arm in 
service, nor are the residuals of his arm fracture related to 
any service connected disability.

7.  There is no competent evidence that the veteran has 
instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for the veteran's low back degenerative disc disease, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5243-8526 (2006).

2.  The criteria for an evaluation in excess of 10 percent, 
for degenerative joint disease of the left knee, are not met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2006).

3.  Resolving all doubt in favor of the veteran, a rating of 
30 percent, but no higher, is warranted for irritable bowel 
syndrome.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2006).

4.  The criteria for an evaluation in excess of 10 percent, 
for carpal tunnel syndrome of the left upper extremity, is 
not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).

5.  Disability exhibited by restless leg syndrome was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§  3.303, 3.304 (2006). 

6.  Residuals of a fracture of the right arm was not incurred 
or aggravated in active service or proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§  3.303, 
3.304, 3.310 (2006). 

7.  The criteria for a separate compensable evaluation for 
instability of the right knee are not met.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in September 2002, 
January 2004, September 2004, December 2004, and February 
2007.  The originating agency asked the veteran to submit any 
pertinent evidence in his possession, and informed him of the 
evidence required to substantiate his claims, the information 
required from him to enable VA to obtain evidence on his 
behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

The veteran was sent a letter in November 2006, providing him 
with notice of effective date and evaluation ramifications in 
the event of grants of service connection, as per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The Board will address the evidence of record as pertinent, 
particularly, the veteran's VA treatment records and report 
of VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

Increased rating claims.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  

The Board has reviewed the veteran's claims in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As to the veteran's claims of entitlement to increased 
initial evaluations for degenerative disc disease of the 
lumbar spine and left carpal tunnel syndrome however, the 
United States Court of Appeals for Veterans Claims (Court) 
has noted that there is a distinction between a claim based 
on the veteran's dissatisfaction with the initial rating (a 
claim for an original rating) and a claim for an increased 
rating.  It also indicated that in the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue. All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 
C.F.R. §§ 4.2, 4.6 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2006).

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2006).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).



Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling.

Service connection was granted for degenerative disc disease 
of the lumbar spine at a 10 percent evaluation by a June 2001 
rating decision.  This decision was based on service medical 
records, which showed that the veteran was treated for low 
back problems during service, and on a report of VA 
examination which noted complaints of low back pain, and some 
limitation of extension, and an X-ray report which noted 
degenerative disc disease at the L3-L4 level.

The veteran is currently evaluated as 10 percent disabled for 
his service connected degenerative disc disease of the lumbar 
spine under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006), 
and was previously rated under old Diagnostic Code 5293, as 
analogous to intervertebral disc syndrome.  

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable anklyosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
anklyosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
anklyosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected degenerative disc disease 
of the lumbar spine.  In order to warrant an increased 
rating, the veteran would have to be found to have either 
moderate intervertebral disc syndrome, with recurring 
attacks, moderate limitation of motion of the lumbar spine, 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
or, under the current regulations, forward flexion of the 
thoracolumnar spine greater than 30 degrees but not greater 
than 60 degrees, a combined range of motion of the 
thoracolumnar spine not greater than 120 degrees, or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Reviewing the evidence of record, a VA examination report of 
February 2001 indicated that the veteran had mild 
degenerative disc disease of L3-L4, and reported low back 
pain.  Range of motion at that time was normal, with the 
exception of backward extension, which was limited to 10 out 
of a normal 35 degrees.  The report of January 2003 VA 
examination indicated that the veteran reported increasing 
pain.  There was no scoliosis, kyphosis, or lordosis, and the 
spine was properly aligned.  There was no paraspinal 
tenderness.  The range of motion for flexion was to 20 
degrees and extension to 20 degrees, was stated to be normal.  
X-rays of the spine noted the lumbar spine to be well 
preserved.  (Changes were noted at the thoracic spine, which 
disability is not at issue).  

VA examination of the veteran in February 2004 noted that an 
MRI showed a disc herniation between L4 and L5, and a disc 
bulge between L5 and S1.  Flexion of the lumbar spine was 0 
to 90 degrees, with pain at 30 degrees of flexion.  Extension 
was to 10 degrees.  He was tender in the lower lumbar spine 
in a transverse manner across the lumbar spine.  His spinous 
processes were nontender.  He could laterally flex from 0 to 
20 degrees bilaterally without difficulty.  VA examination of 
the veteran in January 2005 noted that the veteran's back was 
not tender.  There was no paraspinal spasm.  Forward flexion 
was to 90 degrees, extension was to 10 degrees, bending was 
40 degrees laterally, and rotation was 70 degrees.  X-rays 
showed minimal hypertrophic change at the L5-S1 facets.  The 
veteran was diagnosed with mechanical low back pain.  

The Board does not find this evidence, and considering all 
evidence of record, to be consistent with a finding of 
moderate intervertebral disc syndrome or moderate limitation 
of motion of the lumbar spine, such that a higher rating 
would be warranted under the oldest code.  Nor does the 
evidence show that the veteran has any incapacitating 
episodes, let along incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, such that a higher rating would be 
warranted under this older code.  Finally, the evidence of 
record does not show forward flexion of the thoracolumnar 
spine greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumnar 
spine not great than 120 degrees, or, muscle spasm of 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

While a VA examination of January 2003 noted the veteran to 
have a flexion of 20 degrees, the Board finds that, as that 
examination also indicated that the veteran had a normal 
range of flexion, this must be a transcription error.  At no 
other time has the veteran been found to have less than 90 
degrees of flexion.  Thus, the Board does not find that the 
veteran meets the criteria for an increased evaluation for 
his service connected degenerative disc disease under any of 
the applicable codes.

Thus, the Board finds that the preponderance of the evidence 
of record is against a grant of increased rating for the 
veteran's service connected degenerative disc disease of the 
lumbar spine.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply, and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for degenerative disc disease of the 
lumbar spine, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.


Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

Initially, the veteran was granted service connection for 
degenerative joint disease of the left knee at a 
noncompensable evaluation by a December 2000 rating decision.  
This decision was based on service medical records which 
showed that the veteran was treated for left knee pain 
several times in service, and the report of a June 2000 
Medical Evaluation Board, which found the veteran to have 
arthritic changes of the left knee.

In September 2002, the veteran filed a claim for an increased 
rating for his left knee disability.  The veteran's 
evaluation was increased to 10 percent by a May 2005 rating 
decision, however, the veteran continues to disagree with the 
level of disability assigned.

The veteran is currently rated as 10 percent disabled for his 
service connected degenerative joint disease of the left knee 
under Diagnostic Code 5261.  Diagnostic Code 5261 provides 
for the evaluation of limitation of extension of the knee.  A 
0 percent rating is warranted when leg extension is limited 
to 5 degrees.  A 10 percent rating is warranted when it is 
limited to 10 degrees, and a 20 percent rating is warranted 
when it is limited to 15 degrees.  Extension limited to 20 
degrees warrants a 30 percent evaluation, extension limited 
to 30 degrees warrants a 40 percent evaluation, and a 50 
percent evaluation contemplates extension limited to 45 
degrees.

As to other codes under which the veteran could be rated, the 
rating code provides that degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 10 percent rating is 
warranted when it is limited to 45 degrees and a 20 percent 
rating is warranted when it is limited to 30 degrees.  A 30 
percent rating contemplates limitation to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent rating is 
warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability, and a 30 percent evaluation is warranted for 
severe knee impairment with recurrent subluxation or lateral 
instability.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The VA General Counsel issued a precedent opinion, on 
September 17, 2004, finding that separate ratings under 
Diagnostic Code 5260 (limitation of flexion of the leg) and 
Diagnostic Code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  69 Fed. Reg. 
59990 (2004), VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that a higher evaluation is not warranted for the left knee 
disability.  As to the relevant evidence of record, a VA 
examination report of January 2003 indicated that the veteran 
reported problems with knee pain, and his left leg giving out 
on him.  On examination, there was no joint instability, 
crepitus, or effusion.  Range of motion was noted to be 
intact, with 0 degrees of extension and 160 degrees of 
flexion.  X-rays of the veteran's left knee at that time 
showed some mild loss of medial joint space on the left, but 
otherwise, the left knee was well preserved.

A January 2005 report of VA examination noted a range of 
motion of the left knee from 10 degrees of hyperextension to 
120 degrees of flexion.  His knee was stable to varus, 
valgus, anterior, and posterior stress.  He had 5/5 strength 
through his left lower extremity.  There was medial joint 
line tenderness, consistent with a finding of slight medial 
compartment narrowing on the left.  The veteran was found to 
have mild arthritis of the left knee.

A report of surgical consult for the veteran's knees in 
October 2004 indicated that the left knee had range of motion 
of 10 degrees in hyperextension, to flexion of 110 degrees.  
There was no ligamentous instability.  There was some degree 
of patellofemoral grating present.  X-ray examination of the 
left knee showed degenerative changes primarily in the medial 
compartment, and also a small osteophyte in the medial 
femoral condyle.

In order to warrant a higher evaluation under Diagnostic Code 
5261, the veteran would have to be found to have extension 
limited to 15 degrees.  As shown by the evidence above, the 
veteran at no time, even considering pain on use as per 
DeLuca, has been found to have limitation of extension; in 
fact, the veteran has been found to have hyperextension.  
Thus a higher rating would not be warranted under this code.

As to a separate rating under Diagnostic Code 5257, while the 
veteran has reported that he feels at times as if his knee 
were "giving way", the objective evidence does not show 
that the veteran has been found, at any time, to have any 
instability or subluxation of his left knee, thus a separate 
rating would not be warranted under this Code.

As to a separate rating for limitation of extension under 
Diagnostic Code 5260, to warrant a compensable rating under 
that code, the veteran would have to be found to have a 
limitation of flexion to 45 degrees; as noted above, the 
veteran has never been found, during the course of this 
appeal, even considering pain on use as per DeLuca, to have a 
flexion of less than 110 degrees, thus a separate rating 
would not be warranted under this Code.

Thus, the Board finds that the preponderance of the evidence 
of record is against a finding of entitlement to an increased 
rating for the veteran's service connected left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply, 
and an increased rating must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


Entitlement to an increased evaluation for irritable bowl 
syndrome, currently evaluated as 10 percent disabling.

The Board notes that the veteran was initially granted 
service connection for this disability at a noncompensable 
evaluation by a December 2000 rating decision.  That decision 
was based on service medical records which showed that the 
veteran had been treated periodically in service for 
irritable bowel syndrome.

In September 2002, the veteran filed an increased rating 
claim for his service connected irritable bowel syndrome.  
The veteran was granted a 10 percent evaluation by an April 
2003 rating decision, however the veteran continues to 
disagree with the level of disability assigned.

The veteran is currently rated as 10 percent disabled for his 
irritable bowel syndrome, under Diagnostic Code 7319.  Under 
that code, irritable colon syndrome (spastic colitis, mucous 
colitis, etc.), which is mild with disturbance of bowel 
function with occasional episodes of abdominal distress 
warrants a noncompensable evaluation.  Irritable colon 
syndrome which is moderate with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
evaluation. Irritable colon syndrome which is severe with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress warrants a 30 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7319.

Reviewing the relevant evidence of record, a January 2003 
report of VA examination indicated that the veteran reported 
stomach cramps 30 minutes after meals and at times of stress.  
He indicated that right after eating, he has to go to the 
bathroom, and can be in the bathroom for upwards of an hour.  
He also reported fecal urgency.

A March 2003 outpatient treatment record indicated that the 
veteran reported intermittent diarrhea and constipation.  He 
reported crampy abdominal pain and rectal pain. 

A June 2003 report of outpatient treatment noted that the 
veteran reported 5 bowel movements a day with increased 
frequency, but also problems with constipation.  In September 
2003, the veteran reported having 3 to 9 bowel movements a 
day.  He reported fecal urgency, mucus production, and 
abdominal pain.  The veteran has reported that he cannot go 
anywhere without having a bathroom handy.

Taking into account all relevant evidence, the Board finds 
that the veteran would be more properly rated as 30 percent 
disabled, for severe irritable bowel syndrome, that maximum 
amount available under this code.  In this regard, the Board 
finds the veteran's complaints of alternating diarrhea and 
constipation, numerous bowel movements a day, and frequent 
abdominal cramping sufficient for a finding of severe 
irritable bowel syndrome.  Thus, resolving all doubt in the 
veteran's favor, he would be entitled to a 30 percent 
evaluation for his service connected irritable bowel 
syndrome.

 
Entitlement to an increased initial evaluation for carpal 
tunnel syndrome of the left upper extremity, currently 
evaluated as 10 percent disabling.

The veteran was granted service connection for carpal tunnel 
syndrome of the left upper extremity at a 10 percent 
evaluation by an April 2003 rating decision.  This decision 
was based on service medical records which showed that the 
veteran reported numbness in his hands at times, and on the 
report of May 2001 EMG testing which diagnosed the veteran 
with mild left carpal tunnel syndrome.  The veteran continues 
to disagree with the level of disability assigned.

As noted above, the veteran is currently rated as 10 percent 
disabled for his service connected carpal tunnel syndrome of 
the left upper extremity under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006), as analogous to paralysis of the median 
nerve.  Under Diagnostic Code 8515, a 10 percent rating is 
warranted for mild incomplete paralysis of either the minor 
or major extremity.  A 20 percent evaluation is warranted for 
moderate incomplete paralysis of the minor extremity, and a 
30 percent rating is warranted for moderate incomplete 
paralysis of the median nerve in the major extremity.  A 40 
percent rating requires severe incomplete paralysis of the 
median nerve in the minor extremity, and a 50 percent rating 
is warranted for severe incomplete paralysis of the median 
nerve in the major extremity. 

Disability in the field of neurological disorders is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory, or mental function and that, in rating 
peripheral nerve injuries and their residuals, attention is 
to be given to the site and the character of the injury, the 
relative impairment in motor function, trophic changes and 
sensory disturbances.  See 38 C.F.R. § 4.120 (2006).

A note in the Rating Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2006). 

Taking into account all relevant evidence, the Board finds 
that the criteria for an evaluation in excess of 10 percent, 
for the veteran's service connected carpal tunnel syndrome of 
the left upper extremity, have not been met.  In order to 
warrant a higher evaluation, the veteran would have to be 
found to have symptomatology consistent with a finding of 
moderate incomplete paralysis of the minor extremity.  (The 
Board points out that the veteran's records indicate that he 
is right handed.)
In this regard, the Board notes the report of a VA 
examination dated January 2005 noted some paresthesia in the 
veteran's fingers with flexion, associated with epicondylitis 
(for which the veteran is separately service connected).  
Otherwise, the veteran was found to be neurologically intact.  
Thus, while the veteran was previously found with EMG testing 
to have mild left carpal tunnel syndrome,  he does not appear 
to have any current neurological findings which can be 
related to his left carpal tunnel syndrome.  As such, the 
Board finds that the preponderance of the evidence of record 
is against a finding that the veteran's symptomatology due to 
his service connected carpal tunnel syndrome of the left 
upper extremity is consistent with a finding of moderate 
incomplete paralysis.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for carpal tunnel syndrome of the left 
upper extremity, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case.

Again taking into account all relevant evidence, the Board 
finds that a separate compensable evaluation for instability 
of the right knee is not warranted.  The veteran currently is 
service connected for degenerative joint disease of the right 
knee, at a 20 percent evaluation; however the veteran also 
indicates that he feels a separate rating is warranted for 
instability.  The objective evidence of record however does 
not show that the veteran's right knee is unstable.  While 
the veteran has reported, particularly in a February 2001 
report of VA examination, that he wears a right knee brace 
because he feels as if his right knee is unstable, a November 
2000 report of surgical consult indicated that the veteran's 
right knee had no instability to varus or valgus stress, a 
January 2003 report of VA examination noted no joint 
instability, an October 2004 report of surgical consult noted 
no ligamentous instability, a January 2005 report of VA 
examination indicated that the veteran's right knee was 
stable to varus and valgus stress, and anterior and posterior 
stress, and a December 2005 report of VA examination 
indicated that no instability of the veteran's right knee was 
found.  There is no competent evidence of record indicating 
that the veteran has instability or subluxation in his right 
knee on objective testing.  As there is no medical evidence 
of record indicating that the veteran has any instability of 
his right knee, the Board finds that the preponderance of the 
evidence of record is against awarding a separate evaluation 
for it.  

Service connection claims.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumption period and still has such 
disability. Such evidence must be medical unless it relates 
to the disability as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic then generally a showing 
of continuity of symptomatology after service is required for 
service connection.

Further, secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. §  3.310 (2006).  
Secondary service connection may be established for a 
disorder which is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence of record, the 
Board finds that service connection is not warranted for 
disability exhibited by restless leg syndrome.  In this 
regard, the Board finds that the evidence does not show that 
the veteran has a current disability exhibited by leg 
syndrome.  A January 2000 sleep study did note that it was 
proposed that a disability exhibited by leg syndrome be 
considered.  A July 2001 examination conducted to determine 
if the veteran should be removed from the Temporary 
Disability Retirement List (TDRL), noted that the veteran had 
a prior sleep study that had some evidence for restless limb 
movement.  It was suggested that he be further evaluated for 
restless limb movement, but a specific disability exhibited 
by leg syndrome was not made at that time.  There is no 
further evidence in the record to indicate that the veteran 
has been seen since that time for complaints of, or treatment 
for, restless leg syndrome.  A report of January 2005 VA 
examination indicated that the veteran reported that he was 
diagnosed with restless leg syndrome in service, but did not 
notice this other than waking occasionally at night; he 
indicated that this did not cause him any disability.

Thus, there is no evidence of record to indicate that the 
veteran currently has a disability exhibited by leg syndrome.  
As there is no evidence of record to indicate that the 
veteran currently has a disability exhibited by leg syndrome, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
condition. 

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for residuals of a 
fracture of the right arm.  The veteran does not contend and 
the record does not show that the veteran fractured his right 
arm in service.  The evidence clearly shows that the veteran 
fell on October 6, 2000, several days after his separation 
from service, sustaining a right arm fracture.  The veteran 
has argued that this should be considered as having occurred 
during service, since the veteran was on the TDRL at the time 
of the incident, however, the veteran clearly was separated 
from service on October 1, 2000, five days before this 
accident.  Thus, the veteran did not fracture his right arm 
during service.

However, the veteran also argues that he incurred this fall 
as a result of his service connected right and left knee 
injuries, and that therefore he should be service connected 
for the residuals of a fracture to his right arm as secondary 
to his knee disabilities.  However, the Board also points out 
that, while the veteran has reported at times that he fell 
due to his knees, there is simply no medical evidence of 
record linking the veteran's fall to his service connected 
disabilities.  With no evidence having been presented to 
indicate that the veteran incurred or aggravated a fracture 
of the arm in service, and no medical evidence having been 
presented to indicate that the veteran's fall was due to any 
service connected disability, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for this disability.  

As the preponderance of the evidence is against all these 
claims of entitlement to service connection, the benefit-of-
the-doubt doctrine does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased initial evaluation for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for irritable bowl 
syndrome, to 30 percent, is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits 

Entitlement to an increased initial evaluation for carpal 
tunnel syndrome of the left upper extremity, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to service connection for restless leg syndrome 
is denied.

Entitlement to service connection for a fracture of the right 
arm is denied.

Entitlement to a separate compensable evaluation for 
instability of the right knee is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


